DETAILED ACTION

Response to Amendment
The Amendment filed 1/03/2022 has been entered. Claims 2-20 remain pending in the application. Claim 1 was cancelled. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/03/2022 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
	Regarding claims 3-4, as claim 2 was amended to require “conveying a first food product with a first conveyor arrangement through a scanning area of the scanner” and “the first and second conveyor arrangements extend through the scanning  area simultaneously”, it appears that applicant is trying to direct more to embodiment of Figure 9 (which claims 5-6 is further supporting), it is unclear how then the claim 3 embodiment with upstream conveyor and the downstream conveyor are “with” and “through” the scanning area, when there is a gap in between at the location of the scanner, and because the first conveyor track extends entirely upstream of the scanning area and the second conveyor track extends entirely downstream of the scanning area. How is the first conveyor arrangement considered extend through the scanning area, if either of the first conveyor track and second conveyor track ever enter the scanning area. Is the gap between the first conveyor track and second conveyor track considered as part of the first conveyor arrangement? And the first conveyor arrangement is considered extend through, because the gap portion extend though?

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


Claims 2, 5-7, 10 and 18-19 are rejected under pre-AIA  35 U.S.C. 102(a) as being anticipated by Asai (JP4898493B2).
Regarding claim 2, Asai teaches a method for scanning food products with a scanner (11, see Figure 6), the method comprising: 
conveying a first food product (see annotated Figure 6) with a first conveyor arrangement (see annotated Figure 6) through a scanning area (ray area of 11) of the scanner; and
conveying a second food product (see annotated Figure 6) with a second conveyor arrangement (see annotated Figure 6) through the scanning area of the scanner after the first food product has been conveyed through the scanning area (since the food are staggered on the different conveyors, at least the 1st and 2nd food noted on annotated Figure 6 meets the limitation if the conveyor are moving at the same rate or if one or more stop), wherein the second conveyor arrangement is disposed alongside of the first conveyor arrangement (see annotated Figure 6), and the first and second conveyor arrangements extend through the scanning area simultaneously (see annotated Figure 6).

    PNG
    media_image1.png
    600
    833
    media_image1.png
    Greyscale

Regarding claim 5, Asai teaches each of the first conveyor arrangement and the second arrangement comprises a conveyor track that extends through the scanning area (see Figure 6).
Regarding claim 6, Asai teaches each conveyor track comprises a conveyor belt (3, see annotated Figure 6).
Regarding claim 7, Asai teaches the scanner includes a scanning unit (11) comprising a radiographic device that includes an X-ray source and a detector (11, 12, paragraph 0020 of the translation).
Regarding claim 10, Asai teaches controlling the first conveyor arrangement in order to move the first conveyor arrangement at a time when the second conveyor arrangement remains stationary (controlled to move independently is considered to meet this limitation, paragraph 0045 of the translation).
Regarding claim 18, Asai teaches slicing the first food product and the second food product based on properties or values determined using the scanner (30, see figure 5).
Regarding claim 19, Asai teaches the conveyor arrangements are associated with a weighing apparatus, and wherein the method further comprises slicing the food products based on properties or values determined using the scanner and the weighing apparatus (paragraphs 0005 and 0007).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 3-4, 8-9 and 12 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Asai (JP4898493B2) in view of Whitehouse (US 6407818 B1).
Regarding claim 3-4, Asai further teaches each of the first conveyor arrangement and the second arrangement comprises a conveyor track that extends through the scanning area (see Figure 6).
Asai fails to teach each conveyor arrangement comprises a first conveyor track that extends upstream of the scanning area, and a second conveyor track that extends downstream of the scanning area and that is aligned with the first conveyor track, each conveyor track comprises a conveyor belt.

Asai differs from the claimed device due to Asai’s single conveyor belt though the scanner, whereas Whitehouse teaches the arrangement of an upstream and downstream conveyor belt with a scanner (see Figure 3A). As taught by Whitehouse, the arrangement of a single conveyor track though a scanner (see Figure 3B) and the arrangement of an upstream and downstream conveyor belt with a scanner (see Figure 3A) are known for the same purpose in the art. Such modification will achieve the predictable result of providing conveyor for the scanner, since both arrangement of Asai and Whitehouse are known for the same purpose in the art. See MPEP § 2143 I. (B). Therefore, it would have been an obvious for one of ordinary skill in the art to substitute single conveyor belt, as taught by Asai into the arrangement of an upstream and downstream conveyor belt with a scanner (see Figure 3A), as taught by Whitehouse for the purpose of providing a conveyor.
Regarding claim 8, Asai teaches all elements of the current invention as set forth in claim 7 stated above.
Asai fails to teach the X-ray source is pivotable (as required in claim 8) and the detector is laterally adjustable (as required in claim 9).
Whitehouse teaches an arrangement of a scanner, a conveyor system and a cutter, wherein the scanner on a ring is in between an upstream conveyor and a downstream conveyor (see Figure 1 and 3A).

Regarding claim 12, Asai teaches the first conveyor arrangement and the second arrangement are associated with a weight apparatus (paragraph 0005 and 0007).
Asai fails to clarity teach a common weighing apparatus, and wherein the method further comprises determining a weight of each of the food products via a differential weight measurement during sequential supply of the food products.
Whitehouse teaches a common weighing apparatus, and wherein the method further comprises determining a weight of each of the food products via a differential weight measurement during sequential supply of the food products (col. 4 lines 30-41).
It would have been obvious to on one of ordinary skill in the art modified the device of Asai add a common weighting apparatus to all the conveyor arrangements that require food weighting, as taught by Whitehouse, in order to find the weight of each food product a differential weight measurement (col. 4 lines 30-41 of Whitehouse).

Claims 11 and 13-14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Asai (JP4898493B2) in view of Weber 855’ (US 20050132855 A1).
Regarding claim 11, Asai further teaches the first and second conveyor arrangement can be independently controlled and the device is capable of perform the method of claim 11 (see paragraph 0045 of Asai).
Asai fails to teach a reason to performed the step of controlling the first and second conveyor arrangements with a control unit so that the first food product conveyed with the first conveyor arrangement is moved through the scanning area while the second food product conveyed with the second conveyor arrangement is not moved past a pre-scanning position upstream of the scanning area, and so that the second food product conveyed with the second conveyor arrangement is held at the pre-scanning position at a time when the first food product conveyed with the first conveyor arrangement is being moved through the scanning area.
Weber 855’ teaches controlling the first and second conveyor arrangements with a control unit so that the first food product conveyed with the first conveyor arrangement is moved through the cutting area while the second food product conveyed with the second conveyor arrangement is not moved past a pre-cutting position upstream of the cutting area, and so that the second food product conveyed with the second conveyor arrangement is held at the pre-cutting position at a time when the first food product conveyed with the first conveyor arrangement is being moved through the cutting area (as the control unit 52/50 of Weber control the movement of each lane. Therefore controlling the loading of a second food on the second conveyor arrangement and the control unit is controlling the movement of the first food on the first lane, before turning on the second conveyor arrangement for moving 
It would have been obvious to one of ordinary skill in the art to modify the method of Asai to add this loading step with in the operation, as taught by Weber, in order to reduce overall time for cutting food (paragraph 0038). The result method of modified Asai create a scenario during loading, such that during the movement of a first food with the first conveyor arrangement, while the user controlling the loading of a second food on the second conveyor arrangement and the control unit is controlling the movement of the first food on the first lane, before turning on the second conveyor arrangement for moving after a first food on the first conveyor arrangement move pass the scanner, the second food goes is considered to meet the claimed limitation.
Regarding claim 13, Asai teaches conveying a third food product with a third conveyor arrangement through the scanning area of the scanner simultaneously with conveying the first product with the first conveyor arrangement through the scanning area (see annotated Figure 6).
Asai fails to teach while the second conveyor arrangement remains stationary. 
Weber 855’ teaches controlling the first and second conveyor arrangements with a control unit so that the first food product conveyed with the first conveyor arrangement is moved through the cutting area while the second food product conveyed with the second conveyor arrangement is not moved past a pre-cutting position upstream of the cutting area, and so that the second food product conveyed with the second conveyor arrangement is held at the pre-cutting position at a time when the first food product conveyed with the first 
It would have been obvious to one of ordinary skill in the art to modify the method of Asai to add this loading step with in the operation, as taught by Weber, in order to reduce overall time for cutting food (paragraph 0038). The result method of modified Asai create a scenario during loading, such that during the movement of a first food with the first conveyor arrangement, while the user controlling the loading of a second food on the second conveyor arrangement and the control unit is controlling the movement of the first food on the first lane, before turning on the second conveyor arrangement for moving after a first food on the first conveyor arrangement move pass the scanner, the second food goes is considered to meet the claimed limitation of second conveyor arrangement remain stationary.
Regarding claim 14, modified Asai further teaches conveying the third food product with the third conveyor arrangement through the scanning area of the scanner is performed simultaneously with conveying the first food product with the first conveyor arrangement through the scanning area, and wherein the second conveyor arrangement is disposed between the first conveyor arrangement and the third conveyor arrangement (see annotated Figure 6 of Asai).

Claim 15 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Asai (JP4898493B2) in view of Weber 757’ (US 20120042757 A1).
Regarding claim 15, Asai further teaches slicing, using a food cutting apparatus disposed downstream of the scanner, the first food product based on properties or values determined by the scanner (see Figure 5).
Asai fails to clearly shown simultaneously slicing, using a food cutting apparatus disposed downstream of the scanner, the first food product and the second food product based on properties or values determined by the scanner.
Weber 757’ teaches an arrangement of a scanner, a conveyor system and a cutter, wherein the cutter can simultaneously cut several food (paragraph 0032 and 0118)
It would have been obvious to one of ordinary skill in the art to modify the device of Asai to allow a cutting unit to cut multiple food at a time, as taught by Weber 757’, in order to pack load all the cut work piece at the same time (paragraph 0068 of Weber 757’).
Claim 16 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Asai (JP4898493B2) in view of Weber 757’ (US 20120042757 A1) and Tybinkowski US 7072434 B1).
Regarding claim 16, Asai teaches all elements of the current invention as set forth in claim 2 stated above.
Asai fails to teach the scanner comprises a housing that configured to shield X-ray  radiation that extends across the first and second conveyor arrangements.
Weber 757’ teaches the scanner comprises a housing (19) that extends across the first and second conveyor arrangements (see Figure 1).

Asai differs from the claimed device due to Asai’s the scanner not extending across multiple lanes, whereas Weber 757’ teaches the scanner comprises a housing (19) that extends across the first and second conveyor arrangements (see Figure 1). Such modification will achieve the predictable result of providing the scanner for multiple lanes, since both arrangement of Asai and Weber 757’ are known for the same purpose in the art. See MPEP § 2143 I. (B). Therefore, it would have been an obvious for one of ordinary skill in the art to substitute scanner, as taught by Asai into a multiple lane extender scanner, as taught by Weber 757’ the purpose of providing a scanner.
Furthermore, it would also have been obvious to one of ordinary skill in the art to modify the device of modified Asai to make the housing with x-ray radiation shielding property, as taught by Tybinkowski (col. 5 lines 11-29 of Tybinkowski). As one of ordinary skill in the art understand that x-ray radiation exposure is harmful to human. 

Claims 17 and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Asai (JP4898493B2) in view of Kaplan (US 20080302607 A1).
Regarding claims 17 and 20, Asai further teaches a scanning unit in the same location cover all conveyor lanes (see Figure 6)
Asai fails to teach shifting a scanning unit of the scanner to a first position for scanning the first food product at a first location within the scanning area; and shifting the scanning unit to a second position for scanning the second food product at a second location within the 
Kaplan teaches a checkout lanes that uses a single scanning unit for two lanes (see Figure 2), wherein dependent on the usage of each lane, the scanner is moved to the lane that is needed. Although the checkout lane is different from the food scanner of the current invention, the same pertinent problem of using a single scanner for multiple lane is the same. Therefore Kaplan is considered as analogous art. 
It would have been obvious to one of ordinary skill in the art to modify the device of modified Asai to change the single scanner for lanes into the lane shift scanner, as taught by Kaplan, while keeping all the function of the type of scanner used for scanning food of Asai. As one of ordinary skill in the art understand the power requirement of the scanner in the lane shift scanner is lower, since the scanner would need to cover less range, and thus reduce cost.

Response to Arguments
Applicant's arguments filed 1/03/2022 have been fully considered but they are not persuasive. 
In response to applicant’s argument of common weight apparatus. Examiner notes that the teaching of Whitehouse is add to better explain and teach the claimed limitation. 

In response to applicant’s argument of claim 11. Examiner notes that, currently it is the action of the user along with the control of each lane that allow the device of modified Weber to performed the claimed method of “sequentially” conveying the first and the second food though the scanner.  The examiner suggest adding a loading step for loading the foods on each conveyor arrangement (as shown in Figure 1 of the application), then move on to claim the sequentially conveying of each of the conveyor arrangement, while keeping the necessary other conveyor arrangement stationary. In order to overcome the rejection of record. 

Conclusion
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIANG DONG whose telephone number is (571)270-0479.  The examiner can normally be reached on Monday - Thursday 8 AM-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on 571-272-4483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 






/LIANG DONG/Examiner, Art Unit 3724                                                                                                                                                                                                        1/13/2021